842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome MORTON, Plaintiff-Appellant,v.Dale FOLTZ, Sgt. Reichow, Guard Phillips, Guard Marsh,Defendants-Appellees.
No. 87-2127.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

1
Before MILBURN and BOGGS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
Plaintiff appeals the district court's denial of his Fed.R.Civ.P. 60(b) motion seeking relief from a judgment sua sponte dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed relief from judgment was warranted because he was deprived of his property in violation of procedural due process as a result of defendants' intentional conduct and unconstitutional policy directive.


4
Upon consideration, we hereby affirm the district court's judgment because plaintiff failed to assert a cognizable claim under Fed.R.Civ.P. 60(b) for relief from the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation